Felton, C. J.
In the original consideration of these cases by this court (94 Ga. App. 55, 93 S. E. 2d 669), we held that the general grounds and all the special grounds of the' amended motions for new trials were without merit and that, therefore, the court did not err in denying these motions-. On certiorari to the Supreme Court, the plaintiff in error complained only of our rulings on the general grounds and special ground 5 of the amended motions for new trials. On certiorari, the Supreme Court affirmed our ruling on the general grounds but reversed our ruling on special ground 5 of the amended motions for new trials. Collis v. Ashe, 212 Ga. 746 (95 S. E. 2d 654). In accordance with the judgment of the Supreme Court, *68this court’s original judgment of affirmance is vacated and the judgments of the trial court denying the amended motions for new trials are reversed.
Decided February 4, 1957.
Smith, Field, Doremus & Ringel, R. E. Lee Field, William Butt, Herman J'. Spence, for plaintiffs in error.
J. Hugh Rogers, Thos. H. Crawford, contra.
Our rulings on the general grounds and special grounds 4, 6, 7, 8, 9 and 10 of the amended motions for new trials stand unreversed and such rulings remain the law of the case.
Since the court erred as complained of in special ground 5 of the amended motions, the court erred in denying the motions for new trials.

Judgments reversed.


Quillian and Nichols, JJ., concur.